Title: To George Washington from George Clymer, 19 June 1789
From: Clymer, George
To: Washington, George

 

Sir
Great Dock street [New York] June 19. 1789

I have just received from Philadelphia the inclosed petitions of Captain Robert French and his wife, both of them addressed to the President and Congress, but conceiving the case to come entirely within the province of the Executive I have thought it my duty to lay them before you; only observing that the persons who have recommended the petitioners case to the consideration of government are of the most respectable characters. I have the honour to be, Sir Your most obedt hum. servant

Geo. Clymer

